Case 1:20-cr-00101-HSO-RPM Document 34 Filed 05/19/21 UNITED
                                                       Page STATES
                                                             1 of 7 DISTRICT COURT
                                                        SOUTHERN DISTRICT OF MISSISSIPPI


                                                                FILE D
                                                                 May 19 2021
                                                          ARTHUR JOHNSTON, CLERK
Case 1:20-cr-00101-HSO-RPM Document 34 Filed 05/19/21 Page 2 of 7
Case 1:20-cr-00101-HSO-RPM Document 34 Filed 05/19/21 Page 3 of 7
Case 1:20-cr-00101-HSO-RPM Document 34 Filed 05/19/21 Page 4 of 7
Case 1:20-cr-00101-HSO-RPM Document 34 Filed 05/19/21 Page 5 of 7
Case 1:20-cr-00101-HSO-RPM Document 34 Filed 05/19/21 Page 6 of 7
Case 1:20-cr-00101-HSO-RPM Document 34 Filed 05/19/21 Page 7 of 7
